Gregory, J.
Suit by a landlord against his tenant for possession of the leasehold premises, commenced before a justice of the peace, and taken by appeal to the circuit court.
Trial by the court; finding and judgment for the defendant ; motion by the plaintiff for a new trial overruled, and he appeals to this court.
It is claimed that the circuit court erred in overruling the motion for a new trial, because the finding was not sustained by the evidence.
There was an attempt to terminate the lease by one month’s notice to quit, which, under the 'statute, can only be done where the tenancy is from month to month.
The plaintiff and Ms brother testify that the renting on the 21st of January, 1863, was from month to month, for $25 a month. The plaintiff swears that he had'made no other contract, but to increase the rent.
The defendant swears that he rented the premises, at that time, for a year, for $300, payable in monthly instalments ; and that in February, 1864, he made a contract for another lease of the premises for two years, at $450 a year, payable in like manner; that the latter lease was to have been reduced to writing; that it was drawn up, but not signed, the plaintiff making some objection thereto, as to *98the stipulations therein as to some improvements to be made; but that he nevertheless occupied the premises, made the improvements agreed on, and paid from month to month the increased rent.
J. II. Stotsenburg and T. M. Brown, for appellant.
T. L. Smith and M. C. Kerr, for appellee.
The defendant is strongly corroborated by Knapps, Lafollette and Oreen, disinterested witnesses.
A number of witnesses swear that the characters of the two Trinlers, who testify for the plaintiff, are bad; a larger number, however, swear that their characters are good.
On the main question of fact involved in this case there is a clear conflict in the evidence, and under the well known rule, we cannot disturb the finding of the court below.
The judgment is affirmed, with costs against the appellant.